Citation Nr: 1828910	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent prior to February 2, 2013 for service-connected major depressive disorder (MDD).

2.  Entitlement to a disability rating in excess of 70 percent beginning February 2, 2013 for service-connected major depressive disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to October 1, 2013.  


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for major depressive disorder and assigned an initial 50 percent disability rating, effective October 7, 2011.  

By way of procedural background, this matter was previously before the Board in October 2016.  At that time, the Veteran maintained that the MDD had worsened since the most recent VA examination in December 2012.  Additionally, shortly before the Board issued its October 2016 decision, the Veteran submitted an application for a TDIU.  While on remand, the RO, in the June 2017 supplemental statement of the case, denied an initial rating higher than 50 percent prior to February 2, 2013, but granted a 70 percent disability rating beginning February 2, 2013.  The RO also granted the Veteran's application for TDIU effective October 1, 2013.  As the grant of entitlement to a TDIU is a full grant of the benefit sought on appeal for the period beginning October 1, 2013, this issue is not before the Board.  However, a TDIU is part and parcel of an accompanying increased rating claim; thus, a TDIU before October 1, 2013 remains on appeal and will be addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran waived a hearing before the Board in his July 2014 substantive appeal, via a VA Form 9. 


FINDINGS OF FACT

1.  Prior to February 2, 2013, the Veteran's psychiatric symptoms more nearly approximated occupational and social impairment, with reduced reliability and productivity.

2.  For the entire rating period on appeal, the Veteran's psychiatric symptoms have not manifested as total social impairment.  

3.  The Veteran met the schedular criteria for a TDIU as of February 2, 2013, but he was substantially and gainfully employed until September 30, 2013.  


CONCLUSIONS OF LAW

1.  For the rating period prior to February 2, 2013, the criteria for a rating in excess of 50 percent for MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9435 (2017).

2.  For the rating period beginning February 2, 2013, the criteria for a rating in excess of 70 percent for MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9435 (2017).  

3.  Prior to October 1, 2013, the criteria for TDIU have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  




II.  Pertinent Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

By way of procedural background, the Veteran was granted service-connection for MDD associated with service connected hearing loss by the RO in a January 2013 rating decision and assigned a 50 percent disability rating effective October 7, 2011.  During the pendency of the appeal, the RO increased the Veteran's disability rating to 70 percent effective February 2, 2013.  Despite a grant of TDIU effective October 1, 2013, since the RO did not assign the maximum disability rating possible for any period on appeal, the Veteran's appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2016, the Board remanded the claim for an additional VA examination to evaluate the current nature and severity of the Veteran's MDD and to obtain additional VA and private treatment records.  Further the Board directed that appropriate notice and further development to substantiate the TDIU be undertaken.  This was accomplished, and the claim was readjudicated in a June 2017 supplemental statement of the case.  The Board's remand orders have been substantially complied with, and as such, it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Veteran is in receipt of a 50 percent disability rating for MDD under DC 9411 for the rating period prior to February 2, 2013.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

The Veteran is in receipt of a 70 percent disability rating for MDD under DC 9411 beginning February 2, 2013.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434 (2017).  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013). 

 "Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels." Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation. "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Id.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Id.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm. In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment. 38 C.F.R. § 4.130 ."  Id.  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70 percent evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100 percent evaluation.  Id. 

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  

Prior to February 2, 2013, Entitlement to an Initial Rating Higher than 50 percent 

The Veteran maintains that his service-connected MDD is productive of symptoms that are more severe than a 50 percent disability rating for a moderate impairment and that a higher rating is warranted.  

It does not appear the Veteran receives mental health treatment at VA.  A VA nursing admission note in August 2011 indicated the Veteran slept seven hours per night and denied depression and anxiety.  His judgment was appropriate.  A September 2011 VA occupational profile noted that the Veteran was independent in all activities of daily living, including driving, preparing meals, doing yard work, and working as a preacher.  

The Veteran submitted a statement from a coworker, S.C., in October 2011.  S.C. reported the Veteran was often sad, irritable, and had difficulty concentrating.  She reported the Veteran's symptoms were increasing in severity.  

The Veteran submitted private treatment records from Dr. H.J., a psychiatrist.  In the October 2011 initial appointment with Dr. H.J., the Veteran described himself as very depressed, anxious, easily angered, irritable, and fatigued.  His interest in sex and regular hobbies was diminished, and he had difficulty concentrating.  On examination, the Veteran was disheveled and unkempt but oriented.  The Veteran maintained good eye contact, but his affect was depressed which was congruent to his mood.  The Veteran exhibited some thought blocking and word searching.  He experienced difficulty concentrating and a decreased attention span.  He denied auditory or visual hallucinations, as well as suicidal or homicidal ideations.  He reported being easily frustrated.  Insight and judgment were fair.  Dr. H.J. found no evidence of psychosis or delusions.  Dr. H.J. diagnosed the Veteran with MDD, moderate to severe, as well as anxiety disorder, secondary to the Veteran's medical conditions.  The Veteran was prescribed psychiatric medications.  The Veteran reported in November 2011 that the medications improved his symptoms, and Dr. H.J. noted the Veteran's mood was improved.  

Dr. H.J. treated the Veteran again in February 2012.  He noted that the Veteran appeared to be in a bad mood, was very depressed, and was distraught and scared due to a recent skin cancer diagnosis.  In May 2012, Dr. H.J. reported the Veteran was feeling better.  

The Veteran was afforded a VA psychiatric examination in December 2012.  The VA examiner reviewed the claims file, which included VA treatment records, private treatment records, and the Veteran's military personnel files.  The VA examiner diagnosed the Veteran with moderate major depressive disorder (MDD), single episode.  The examiner indicated that the MDD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported decreased interest in hobbies and in motivation.  His mood affected his work.  He reported seeking treatment from Dr. H.J. for the past 18 months.  He took medicine to sleep and had recurring disturbing dreams.  The Veteran reported before he was prescribed depression medication, he had fleeting suicidal ideations.  He did not have suicidal or homicidal ideations or intent at the time of the examination.  The Veteran did not have a history of psychosis or psychiatric hospitalizations.  The examiner noted the Veteran experienced depression, anxiety, and disturbances in mood and motivation.  

In September 2012, the Veteran again sought treatment from Dr H.J.  He reported anxiety about the future due to a new diagnosis of Merkel Cell Carcinoma.  Dr. H.J. noted the Veteran looked a little depressed, but was otherwise communicative.  No psychosis or delusions were found.  The Veteran was treated again in January 2013 by Dr. H.J.  The Veteran appeared better in his affect, pleasant and cooperative.  No psychosis or delusions were found.  The Veteran was excited and happy about a new PET scan that indicted the cancer was gone.

After a review of the evidence, both lay and medical to include the private treatment records from the Veteran's psychiatrist Dr. J.H., the Board finds that prior to February 2, 2013 the criteria for a higher rating in excess of 50 percent have not been met.  In this regard, the evidence does not show that the Veteran's MDD approximated symptoms resulting in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Although the Veteran reported being irritable and angry, the record does not indicate he had impaired impulse control or resulting episodes of violence.  Despite Dr. H.J's one-time note of a disheveled appearance at his initial psychiatric assessment in October 2011, there is no evidence of record that the Veteran exhibited this symptom again during this period of appeal.  Therefore, there is no persuasive evidence that this symptom impacted the Veteran's functioning to the degree contemplated in a higher rating.  The evidence fails to show any symptoms indicative of a higher rating such as obsessional rituals which interfered with routine activities, near continuous anxiety or depression that affected his ability to function independently, appropriately, and effectively, spatial disorientation, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  

Although the Veteran has been found to have some deficiencies with socializing, as described by S.C.'s October 2011 statement, the Veteran has remained married for 45 years and has a close relationship with his wife, two adult children, and eight grandchildren.  See December 2012 VA examination.  Further, the Veteran has been found to be able to attend to his own daily needs, including meals, driving, and chores, and at least frequently meeting the needs of others as a preacher of a Church during this period on appeal.  His insight, judgment, thought processes, and communication have also generally been intact throughout the rating period on appeal.  While the December 2012 VA examination report notes that the Veteran reported on a history of "fleeting suicidal ideations," the Veteran essentially indicated that this involved a period of time prior to the period on appeal as the Veteran was noted to have noticed an improvement in his symptoms in November 2011 after having been previously prescribed medications.  In any event, the mere presence of a symptom is not enough; the assessment entails whether the symptom results in occupational and social impairment with deficiencies in most areas.  There is no persuasive evidence that the Veteran's history of "fleeting suicidal ideations," affected his current functioning in most areas.  Indeed, the record clearly documents that the Veteran's diagnosis of skin cancer significantly impacted his mood and that when a PET scan revealed his cancer was gone he was "excited and happy."  This is inconsistent with a finding that the Veteran currently has passive and active suicidal thoughts of wishing he was dead or thoughts of self-directed violence and death.  Additionally, the Veteran reported difficulty sleeping; however, difficulty sleeping is compensated under a 30 percent rating.  As such, the Veteran is being adequately compensated at the higher rating of 50 percent as assigned.  

Beginning February 2, 2013, Entitlement to a Rating Higher than 70 percent 

The Veteran maintains that his service-connected major depressive disorder (MDD) is more severe than the assigned 70 percent rating beginning February 2, 2013 and that it warrants a higher disability rating.  

The Veteran requested an additional appointment with Dr. H.J. earlier than his scheduled appointment in February 2013.  At his previous appointment, the Veteran wanted to discuss a recurring violent dream.  Dr. H.J. reported the Veteran maintained good eye contact.  The Veteran was spontaneous and wanted to ventilate.  No psychosis, delusions, auditory or visual hallucinations, suicidal or homicidal ideations were reported.  

The Veteran screened negative for depression in October 2013 VA treatment records.  

The Veteran applied for TDIU in November 2013, contending his service-connected MDD and tinnitus prevented him from being able to obtain and maintain substantially gainful employment.  

Dr. H.J. treated the Veteran again in February 2014, July 2014, November 2014, March 2015, and July 2015.  At these appointments, Dr. H.J. described the Veteran as cooperative and able to relate to the examiner.  He exhibited blunted affect with psychomotor "retardation."  His speech was normal.  The Veteran experienced anxiety, depression, and hyper-arousal, with affect congruent to his mood.  The Veteran consistently displayed thought blocking, delayed thoughts, and word searching, but did not exhibit flight of ideas, looseness of association, circumstantial thoughts, or perseveration.  The Veteran denied experiencing auditory or visual hallucinations, suicidal or homicidal ideations, paranoia, and delusions.  

In November 2014, Dr. H.J. additionally reported the Veteran had an increase in psychomotor "retardation," tension, and restlessness.  Further, the Veteran denied auditory, visual or tactile hallucinations, but reported seeing images of moving objects at the edge of his sight.  The Veteran had obsessive thoughts about being safe.  

The Veteran additionally reported to Dr. H.J. in March 2015 that his depression was the same, but he felt an increase in moodiness and had stopped going outside as frequently.  The Veteran reported he was not sleeping well. 

Additionally, the Veteran reported in July 2015 he had been very depressed with low energy and had unintentionally lost 30 pounds.  The Veteran also reported he had a general mistrust of people.  The Veteran reported difficulty sleeping, anxiety, and restlessness and exhibited psychomotor increase.

The Veteran reported he was not currently under the care of a mental health provider and in March 2016 VA treatment records and VA treatment records in August 2016, he denied thoughts of self-harm, suicide, hopelessness, helplessness, homicidal ideations, alcohol or drug use, hallucinations, delusions, and was not cognitively impaired.  

The Veteran was afforded another VA examination in February 2017.  The VA examiner changed the Veteran's diagnosis to moderate MDD, recurrent episodes.  The examiner indicated the Veteran's MDD was productive of occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran reported being forced into retirement from ministry in September 2013 because he was unable to plan.  The Veteran again reported recurring nightmares.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, mild memory loss, flattened affect, disturbances in mood and motivation, difficulty in adapting to stressful circumstances, including work and work like setting, and intermittent inability to perform activities of daily living, include minimal personal hygiene.  The examiner concluded the Veteran was unable to function consistently on a daily basis and unable to organize complex activities required for an occupation.  

The Veteran reported continuing psychiatric treatment by Dr. H.J. in March 2017 VA treatment records.  In April 2017 VA treatment records, the Veteran was noted to have an "ok" mood, affect congruent with his mood, linear thought process, and no psychomotor agitation.  The Veteran denied anxiety, depression, and difficulty sleeping in May 2017 VA treatment records.  

After a review of the evidence, both lay and medical to include the private treatment records from the Veteran's psychiatrist Dr. J.H., the Board finds that beginning February 2, 2013, the criteria for a 100 percent schedular rating for MDD have not been met or more nearly approximated at any time during the appeal period.  This finding is based on no evidence of symptoms approximating total social impairment as no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for MDD throughout the appeal period.  

Prior to October 1, 2013, Entitlement to TDIU

During the pendency of the Veteran's appeal to the initial disability rating assigned to the service-connected MDD, the Veteran applied for TDIU.  As noted above, the TDIU was granted effective October 1, 2013.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011). 

Prior to February 2, 2013, service connection was in effect for MDD (rated as 50 percent disability), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (noncompensable) for a combined rating of 60 percent, effective as of October 7, 2011.  Therefore, the Veteran did not meet the objective, minimum percentage requirements for a TDIU, as set forth in 38 C.F.R. § 4.16 (a), before February 2, 2013.  

Beginning February 2, 2013, service connection was in effect for a MDD (rated as 70 percent disability), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (noncompensable) for a combined rating of 70 percent, effective as of October February 2, 2013.  Therefore, the Veteran met the objective, minimum percentage requirements for a TDIU between February 2, 2013 and October 1, 2013.  

Significantly in this case, the evidence of record shows that the Veteran was, in fact, working full time as a preacher for a local church until September 30, 2013.  There is no indication from the record that his employment before October 1, 2013 was not substantial or not gainful.  Because the evidence shows that he was substantially and gainfully employed until September 30, 2013, the Board finds that his service-connected disabilities did not render him unable to secure and follow gainful employment in a variety of settings before that date.  A TDIU is not warranted when the Veteran is employed in gainful and substantial employment; accordingly, a claim for a TDIU prior to October 1, 2013 is denied. 

Other Matters

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUED ON NEXT PAGE)











ORDER

Prior to February 2, 2013, an initial rating in excess of 50 percent for the service-connected major depressive disorder is denied.  

Beginning February 2, 2013, a rating in excess of 70 percent for the service-connected major depressive disorder is denied.  

Prior to October 1, 2013, entitlement to TDIU is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


